PER CURIAM.
We accept jurisdiction of this appeal under rule 9.160, Florida Rules of Appellate Procedure, from an order certified by the County Court for Palm Beach County to be of great public importance. On our own motion we in turn certify to the Supreme Court of Florida that the judgment of the County Court in this case requires immediate resolution by the Supreme Court because the issues presented are of great public importance and have an effect on the administration of justice throughout the state.
APPEAL CERTIFIED TO SUPREME COURT UNDER RULE 9.125.
STONE, POLEN and FARMER, JJ., concur.